Case 7:20-mj-01734 Document 1 Filed on 09/06/20 in TXSD Page 1 of 2

AO a1 (Rev. 11/11) Criminal Complaint

& UNITED STATES DISTRICT COURT
E SEP 06 2020 2 © “ oo for the”

Souther District of Texas
David J. Bradley, Clerk

  
  

 

“Be uihern District “OF Te:
60 Bisttict of Texas

 

 

 

~~ _United States of America )
V. )
Cristian Emmanuel CASTILLO )  CaseNo. M-20- 1434-1
COB: United States )
YOB: 1995 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 09/05/2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 did knowingly and intentionally possess with the intent to distribute
approximately 31.26 kilograms of methamphetamine, a Schedule [I controlled
substance.
21 USC 952 did knowingly and intentionally import approximately 31.26 kilograms of

methamphetamine, a Schedule II controlled substance.

This criminal complaint is based on these facts:
SEE ATTACHMENT A

@ Continued on the attached sheet.

/s/ Tanner D. Fullmer
Complainant's signature

 

Complaint authorized by AUSA A. Greenbaum
Tanner D. Fullmer, HSI Special Agent

Printed name and title

 

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed.R.Cr.P. 4.1, and probable cause found
on:

Date: . 5 LAL Vio
Hidge’ 's signature

City and state; | McAllen, Texas USS. Cent Judge Juan F. Alanis

Printed name and title

 
Case 7:20-mj-01734 Document 1 Filed on 09/06/20 in TXSD Page 2 of 2

ATTACHMENT A

This affidavit is intended to show merely that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

On September 5, 2020, Cristian Emmanuel CASTILLO (United States Citizen), while driving a vehicle,
applied for admission into the United States at the Hidalgo, Texas Port of Entry (POE).

A primary Customs and Border Protection Officer (CBPO) obtained a negative declaration for drugs and
other items from CASTILLO, who stated that he lives in Reynosa, Mexico, and was coming to the U.S. to
make a payment for his car and then going to work. Law Enforcement queries indicated that CASTILLO
had previously been stopped while attempting to enter the U.S. with a small amount of narcotics.
CASTILLO was referred to secondary inspection.

At secondary, a CBPO obtained a negative declaration for drugs and other items from CASTILLO.
A CBP K-9 alerted to the odor of controlled substances in the rocker panels of the vehicle.

A subsequent Z-portal scan indicated anomalies in the rocker panels of both the driver and passenger
sides of the vehicle.

CBPOs extracted numerous bricks wrapped in duct tape, black plastic, and cellophane from the rocker
panels of the vehicle. The bricks weighed a total of approximately 31.26 kilograms. The bricks contained
a crystallized substance that field tested positive for the properties of methamphetamine.

Homeland Security Investigations (HSI) Special Agents Tanner Fullmer and Cordero Contreras, along
with CBP Enforcement Officer Jesus Cuellar, interviewed CASTILLO. CASTILLO was provided his
Miranda rights in writing and agreed to answer questions without the presence of an attorney. CASTILLO
stated the following in summary:

CASTILLO knew that the vehicle was loaded with narcotics, however, he claimed that he did not know
what type. CASTILLO was to drive the vehicle to a location in the U-S. to deliver the vehicle.
CASTILLO was going to be paid $6,000.00 upon returning to Mexico after delivering the narcotics.
